UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 888-263-5593 Date of fiscal year end:12/31/2014 Date of reporting period: 6/30/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders of the Foundry Partners, LLC Funds, a series of funds that are part of the 360 Funds, for the period ended June 30, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. FOUNDRY PARTNERS, LLC FUNDS Foundry Micro Cap Value Fund Class I Shares (Ticker Symbol: FMCIX) Foundry Small Cap Value Fund Class I Shares (Ticker Symbol: FSVIX) A series of the 360 Funds SEMI-ANNUAL REPORT June 30, 2014 Investment Adviser: Foundry Partners, LLC 510 First Avenue North, Suite 409 Minneapolis, MN 55403 TABLE OF CONTENTS INVESTMENT HIGHLIGHTS 1 SCHEDULE OF INVESTMENTS 3 STATEMENT OF ASSETS AND LIABILITIES 10 STATEMENT OF OPERATIONS 12 STATEMENT OF CHANGES IN NET ASSETS 14 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 18 ADDITIONAL INFORMATION 24 INFORMATION ABOUT YOUR FUND'S EXPENSES 25 BOARD APPROVAL OF INVESTMENT ADVISORY AGREEMENT 27 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT Foundry Micro Cap Value Fund INVESTMENT HIGHLIGHTS June 30, 2014 (Unaudited) The investment objective of the Foundry Micro Cap Value Fund (the “Micro Cap Fund”) is capital appreciation.To meet the investment objective of this Fund, the Fund will invest at least 80% of its assets in equity securities of micro cap companies.Micro cap companies are those companies contained within the Russell Microcap® Value Index, or companies with similar size characteristics.Equity securities consist of common stock and securities convertible into common stock. As of December 31, 2013, the median market capitalization of companies included in the Russell Microcap Value Index was approximately $238 million; the average market capitalization for companies contained within the Russell Microcap Value Index was approximately $459 million; and the largest stock in the index had a market capitalization of $1.998 billion. The Micro Cap Fund seeks to provide broad exposure to micro cap domestic equity securities and seeks to outperform the Russell 2000® Value Index after fees over a long-term investment horizon.The Adviser seeks to invest in companies that it considers to be “statistically cheap” (based on factors which may include, for example, low ratio of price to earnings, price to cash flow, price to book value, and price to sales).The Adviser also looks for companies that it believes are undervalued relative to their earning power and long term earnings growth prospects, adjusted for risk.The Adviser may filter less attractive companies by analyzing cash flows, evaluating financial strength, performing earnings analysis and reviewing purchase and sale activity in company shares by company executives, and through fundamental analysis, which may include a review of assets, earnings, sales, products, markets, and management, among other indicators. Ideally, after filtering out companies that do not meet the Adviser’s criteria above, the Adviser looks for companies that have a positive catalyst, (e.g., new products, management changes, acquisition, etc.). The Adviser also utilizes a sell discipline and may consider selling a security when: it becomes fully valued in the Adviser’s opinion or less attractive to the Adviser; one of the Fund’s holdings has performed well and reached or approached the Adviser’s price target; a company fails to pass the Adviser’s investment screens; or there is deterioration in a company’s fundamentals, management or financial reporting. The Adviser will look to manage risk through several strategies, which typically include: maintaining minimum and maximum sector weightings relative to the Russell Microcap Value Index; monitoring risk statistics relative to the Russell Microcap Value Index; and, monitoring trade volume. The percentages in the above graph are based on the portfolio holdings of the Fund as of June 30, 2014 and are subject to change.For a detailed break-out of holdings by industry, please refer to the Schedules of Investments. 1 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT Foundry Small Cap Value Fund INVESTMENT HIGHLIGHTS June 30, 2014 (Unaudited) The investment objective of the Foundry Small Cap Value Fund (the “Small Cap Fund”) is capital appreciation.The Fund plans to meet its investment objective by investing at least 80% of its assets in the equity securities of small cap companies.Small cap companies are defined as those companies included in the Russell 2000® Value Index and companies with similar market capitalizations.Market capitalization, a common measure of the size of a company, is the market price of a share of a company’s stock multiplied by the number of shares that are outstanding.Equity securities consist of common stock and securities convertible into common stock. As of December 31, 2013, the median market capitalization of companies included in the Russell 2000 Value Index was approximately $616 million; the average market capitalization for companies contained within the Russell 2000 Value Index was approximately $1.542 billion; and the largest stock in the index had a market capitalization of $4.593 billion. The Small Cap Fund seeks to outperform the Russell 2000 Value Index after fees over a long-term investment horizon.The Adviser seeks to invest in companies that it considers to be “statistically cheap” (based on factors which may include, for example, low ratio of price to earnings, price to cash flow, price to book value, and price to sales).The Adviser also looks for companies that it believes are undervalued relative to their earning power and long term earnings growth prospects, adjusted for risk.The Adviser may filter less attractive companies by analyzing cash flows, evaluating financial strength, performing earnings analysis and reviewing purchase and sale activity in company shares by company executives, and through fundamental analysis.Ideally, attractive companies will have a positive catalyst (e.g., new products, management changes, acquisition, etc.). The Adviser also utilizes a sell discipline and may consider selling a security when: it becomes fully valued in the Adviser’s opinion or less attractive to the Adviser; one of the Fund’s holdings has performed well and reached or approached the Adviser’s price target; a company fails to pass the Adviser’s investment screens; or there is a deterioration in a company’s fundamentals, management or financial reporting. The Adviser will look to manage risk through several strategies, which typically include maintaining minimum and maximum sector weightings relative to the Russell 2000 Value Index and monitoring risk statistics relative to the Russell 2000 Value Index. The percentages in the above graph are based on the portfolio holdings of the Fund as of June 30, 2014 and are subject to change.For a detailed break-out of holdings by industry, please refer to the Schedules of Investments. 2 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 94.96% SHARES FAIR VALUE Aerospace & Defense - 1.09% Ducommun, Inc. (a) $ Apparel - 1.56% Perry Ellis International, Inc. (a) Superior Uniform Group, Inc. Auto Parts & Equipment - 1.10% Spartan Motors, Inc. Banks - 13.55% Bar Harbor Bankshares ConnectOne Bancorp, Inc. (a) Financial Institutions, Inc. First Financial Corp./IN First Internet Bancorp First NBC Bank Holding Co. (a) Hanmi Financial Corp. Independent Bank Corp./MI Independent Bank Corp./Rockland MA MainSource Financial Group, Inc. Monarch Financial Holdings, Inc. Northrim BanCorp, Inc. Simmons First National Corp. Washington Trust Bancorp, Inc. Biotechnology - 0.78% Cambrex Corp. (a) Building Materials - 1.08% Gibraltar Industries, Inc. (a) Commercial Services - 6.35% CBIZ, Inc. (a) CRA International, Inc. (a) Cross Country Healthcare, Inc. (a) Global Cash Access Holdings, Inc. (a) Great Lakes Dredge & Dock Corp. (a) TravelCenters of America LLC (a) Computers - 0.95% Computer Task Group, Inc. Diversified Financial Services - 2.43% Federal Agricultural Mortgage Corp. Gain Capital Holdings, Inc. JMP Group, Inc. Electric - 0.81% Pike Corp. (a) Electronics - 1.40% Electro Scientific Industries, Inc. ZAGG, Inc. (a) 3 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 94.96% (Continued) SHARES FAIR VALUE Engineering & Construction - 2.31% Orion Marine Group, Inc. (a) $ Sterling Construction Co., Inc. (a) Environmental Control - 1.04% Ceco Environmental Corp. Food - 2.48% Chiquita Brands International, Inc. (a) SpartanNash Co. Gas - 1.01% Chesapeake Utilities Corp. Hand & Machine Tools - 1.19% Hardinge, Inc. Healthcare - Products - 0.68% Synergetics USA, Inc. (a) Healthcare - Services - 0.76% Almost Family, Inc. (a) Home Builders - 1.06% WCI Communities, Inc. (a) Home Furnishings - 2.53% Hooker Furniture Corp. Kimball International, Inc. VOXX International Corp. (a) Household Products & Wares - 0.78% Central Garden and Pet Co. (a) Insurance - 1.10% Meadowbrook Insurance Group, Inc. Internet - 1.93% Dice Holdings, Inc. (a) Safeguard Scientifics, Inc. (a) Investment Companies - 1.12% Gladstone Capital Corp. MVC Capital, Inc. Leisure Time - 0.68% Callaway Golf Co. 4 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 94.96% (Continued) SHARES FAIR VALUE Lodging - 1.00% Century Casinos, Inc. (a) $ Machinery - Diversified - 0.73% Global Power Equipment Group, Inc. Metal Fabricate & Hardware - 1.46% NN, Inc. Northwest Pipe Co. (a) Mining - 1.56% Great Panther Silver Ltd. (a) Horsehead Holding Corp. (a) Miscellaneous Manufacturing - 1.02% FreightCar America, Inc. Oil & Gas - 1.10% PetroQuest Energy, Inc. (a) Oil & Gas Services - 3.21% North American Energy Partners, Inc. Tesco Corp. Willbros Group, Inc. (a) Pharmaceuticals - 0.97% BioScrip. Inc. (a) Real Estate Investment Trusts - 3.85% Gladstone Commercial Corp. Independence Realty Trust, Inc. Monmouth Real Estate Investment Corp. Winthrop Realty Trust Retail - 5.34% Citi Trends, Inc. (a) Destination XL Group, Inc. (a) Kirkland's, Inc. (a) Ruby Tuesday, Inc. (a) Stein Mart, Inc. West Marine, Inc. (a) Savings & Loans - 9.16% Banc of California, Inc. Berkshire Hills Bancorp, Inc. Dime Community Bancshares, Inc. ESSA Bancorp, Inc. Heritage Financial Group, Inc. Meta Financial Group, Inc. SI Financial Group, Inc. Territorial Bancorp, Inc. United Community Financial Corp./OH 5 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 94.96% (Continued) SHARES FAIR VALUE Semiconductors - 5.97% Alpha & Omega Semiconductor Ltd. (a) $ IXYS Corp. Pericom Semiconductor Corp. (a) Photronics, Inc. (a) Richardson Electronics Ltd./United States Rudolph Technologies, Inc. (a) Software - 1.29% American Software, Inc./Georgia Wayside Technology Group, Inc. Telecommunications - 4.69% Black Box Corp. EXFO, Inc. (a) Oplink Communications, Inc. Spok Holdings, Inc. (a) Westell Technologies, Inc. (a) Transportation - 3.84% Aegean Marine Petroleum Network, Inc. Celadon Group, Inc. Covenant Transportation Group, Inc. (a) Marten Transport Ltd. Total Common Stocks (Cost $778,271) MONEY MARKET FUND - 10.05% First American Prime Obligations Fund Class Z, 0.02% (b) (Cost $85,651) Total Investments at Fair Value - 105.01% (Cost $863,922) Liabilities in Excess of Other Assets, Net -(5.01)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at June 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. 6 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 97.42% SHARES FAIR VALUE Apparel - 1.58% Perry Ellis International, Inc. (a) $ Banks - 11.90% Banner Corp. Financial Institutions, Inc. First Financial Corp./IN First NBC Bank Holding Co. (a) FNB Corp./PA Hanmi Financial Corp. Independent Bank Corp./Rockland MA MainSource Financial Group, Inc. Old National Bancorp/IN Building Materials - 4.01% Comfort Systems USA, Inc. Gibraltar Industries, Inc. (a) Quanex Building Products Corp. Commercial Services - 4.40% Global Cash Access Holdings, Inc. (a) Great Lakes Dredge & Dock Corp. (a) TravelCenters of America LLC (a) Computers - 1.31% Computer Task Group, Inc. Diversified Financial Services - 2.56% FXCM, Inc. Janus Capital Group, Inc. Electric - 2.66% Pike Corp. (a) Portland General Electric Co. Electrical Components & Equipment - 1.44% General Cable Corp. Electronics - 3.57% AVX Corp. Electro Scientific Industries, Inc. TTM Technologies, Inc. (a) Environmental Control - 1.39% Ceco Environmental Corp. Food - 1.28% SpartanNash Co. Forest Products & Paper - 2.68% Deltic Timber Corp. PH Glatfelter Co. 7 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 97.42% (Continued) SHARES FAIR VALUE Gas - 1.28% Chesapeake Utilities Corp. $ Home Furnishings - 2.96% Ethan Allen Interiors, Inc. La-Z-Boy, Inc. Household Products & Wares - 1.06% Central Garden and Pet Co. (a) Insurance - 1.51% Meadowbrook Insurance Group, Inc. Leisure Time - 1.27% Callaway Golf Co. Metal Fabricate & Hardware - 2.22% NN, Inc. Northwest Pipe Co. (a) Mining - 3.92% AuRico Gold, Inc. Coeur Mining, Inc. (a) Horsehead Holding Corp. (a) Miscellaneous Manufacturing - 2.78% FreightCar America, Inc. LSB Industries, Inc. (a) Oil & Gas - 2.84% Goodrich Petroleum Corp. (a) Parker Drilling Co. (a) PetroQuest Energy, Inc. (a) Oil & Gas Services - 3.71% Helix Energy Solutions Group, Inc. (a) Key Energy Services, Inc. (a) North American Energy Partners, Inc. Pharmaceuticals - 2.63% BioScrip. Inc. (a) Impax Laboratories, Inc. (a) Real Estate - 1.37% Forestar Group, Inc. (a) Real Estate Investment Trusts - 6.56% Brandywine Realty Trust EPR Properties Hersha Hospitality Trust LaSalle Hotel Properties Lexington Realty Trust 8 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCKS - 97.42% (Continued) SHARES FAIR VALUE Retail - 3.99% Kirkland's, Inc. (a) $ Ruby Tuesday, Inc. (a) Stein Mart, Inc. Savings & Loans - 2.44% Banc of California, Inc. Berkshire Hills Bancorp, Inc. Semiconductors - 7.39% Advanced Micro Devices, Inc. (a) Entegris, Inc. (a) Photronics, Inc. (a) QLogic Corp. (a) Rudolph Technologies, Inc. (a) Software - 2.10% Allscripts Healthcare Solutions,. Inc. (a) MedAssets, Inc. (a) Telecommunications - 4.19% Black Box Corp. EXFO, Inc. (a) Plantronics, Inc. Transportation - 4.42% Aegean Marine Petroleum Network, Inc. Celadon Group, Inc. Marten Transport Ltd. Total Common Stocks (Cost $896,526) MONEY MARKET FUND - 7.36% First American Prime Obligations Fund Class Z, 0.02% (b) (Cost $71,800) Total Investments at Fair Value - 104.78% (Cost $968,326) Liabilities in Excess of Other Assets, Net - (4.78)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at June 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. 9 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT Assets: Investments, atvalue (identified cost $863,922) $ Due from advisor Receivables: Interest 1 Dividends Fund shares sold Investment securities sold Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized gain on investments Accumulated net investment loss ) Net unrealized appreciation on investments Total Net Assets (Unlimited shares of beneficial interest authorized) $ Institutional Class Shares: Net assets applicable to 81,653 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (a) $ (a) A redemption fee of 2.00% will be assessed on shares of the Fund that are held for 90 days or less. The accompanying notes are an integral part of these financial statements. 10 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT Assets: Investments, atvalue (identified cost $968,326) $ Due from advisor Receivables: Dividends Fund shares sold Investment securities sold Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized gain on investments Accumulated net investment loss ) Net unrealized appreciation on investments Total Net Assets (Unlimited shares of beneficial interest authorized) $ Institutional Class Shares: Net assets applicable to 91,951 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (a) $ (a) A redemption fee of 2.00% will be assessed on shares of the Fund that are held for 90 days or less. The accompanying notes are an integral part of these financial statements. 11 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND STATEMENT OF OPERATIONS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT For the Period Ended June 30, 2014 (a) (Unaudited) Investment income: Dividends (net of foreign withholding taxes of $12) $ Interest 4 Total investment income Expenses: Management fees (Note 6) Accounting and transfer agent fees and expenses Audit fees Miscellaneous Custodian fees Legal fees Pricing fees Trustee fees and expenses Registration and filing fees 51 Reports to shareholders Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized gain (loss): Net realized gain on: Investments Net realized gain on investments Net change in unrealized appreciation (depreciation) on: Investments Net change in unrealized depreciation Net gain on investments Net increase in net assets resulting from operations $ (a) The Foundry Micro Cap Value Fund commenced operations on January 30, 2014. The accompanying notes are an integral part of these financial statements. 12 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND STATEMENT OF OPERATIONS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT For the Period Ended June 30, 2014 (a) (Unaudited) Investment income: Dividends (net of foreign withholding taxes of $11) $ Interest 3 Total investment income Expenses: Management fees (Note 6) Accounting and transfer agent fees and expenses Audit fees Miscellaneous Custodian fees Legal fees Pricing fees Trustee fees and expenses Registration and filing fees 51 Reports to shareholders Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized gain (loss): Net realized gain on: Investments Net realized gain on investments Net change in unrealized appreciation (depreciation) on: Investments Net change in unrealized appreciation Net gain on investments Net increase in net assets resulting from operations $ (a) The FoundrySmall Cap Value Fund commenced operations on January 30, 2014. The accompanying notes are an integral part of these financial statements. 13 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND STATEMENT OF CHANGES IN NET ASSETS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT For the Period Ended June 30, 2014 (a) (Unaudited) Increase (decrease) in net assets from: Operations: Net investment loss $ ) Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Capital share transactions (Note 4): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) (a) The Foundry Micro Cap Value Fund commenced operations on January 30, 2014. The accompanying notes are an integral part of these financial statements. 14 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND STATEMENT OF CHANGES IN NET ASSETS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT For the Period Ended June 30, 2014 (a) (Unaudited) Increase (decrease) in net assets from: Operations: Net investment loss $ ) Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Capital share transactions (Note 4): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) (a) The Foundry Small Cap Value Fund commenced operations on January 30, 2014. The accompanying notes are an integral part of these financial statements. 15 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY MICRO CAP VALUE FUND FINANCIAL HIGHLIGHTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. FOUNDRY MICRO CAP VALUE FUND For the Period Ended June 30, 2014 (a) (Unaudited) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Year/Period $ Total Return (b) % (c) Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % (d) After fees waived and expenses absorbed % (d) Ratio of net investment loss: Before fees waived and expenses absorbed )% (d) After fees waived and expenses absorbed )% (d) Portfolio turnover rate 27 % (c) (a) The Foundry Micro Cap Value Fund commenced operations on January 30, 2014. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Annualized. The accompanying notes are an integral part of these financial statements. 16 FOUNDRY PARTNERS, LLC FUNDS FOUNDRY SMALL CAP VALUE FUND FINANCIAL HIGHLIGHTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. FOUNDRY SMALL CAP VALUE FUND For the Period Ended June 30, 2014 (a) (Unaudited) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss - (b) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Year/Period $ Total Return (c) % (d) Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % (e) After fees waived and expenses absorbed % (e) Ratio of net investment loss: Before fees waived and expenses absorbed )% (e) After fees waived and expenses absorbed )% (e) Portfolio turnover rate 30 % (d) (a) The Foundry Small Cap Value Fund commenced operations on January 30, 2014. (b) Net investment loss resulted in less than $0.01 per share. (c) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (d) Not annualized. (e) Annualized. The accompanying notes are an integral part of these financial statements. 17 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Foundry Partners, LLC Funds (the “Funds”) are a series of 360 Funds (the “Trust”). The Trust was organized on February 24, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The following series of funds advised by Foundry Partners LLC: (i) Foundry Micro Cap Value Fund, and (ii) Foundry Small Cap Value Fund, (each a “Fund” and collectively, the “Funds”) are each an open end management investment company and separate series of the Trust. The investment objective of the Foundry Micro Cap Value Fund is capital appreciation.The investment objective of the Foundry Small Cap Value Fund is capital appreciation. The Funds are diversified Funds. The Funds’ investment adviser is Foundry Partners, LLC (the “Adviser”). The Funds each have one class of shares, Institutional Class Shares. The Institutional Class Shares commenced operations on January 30, 2014. a) Security Valuation – All investments in securities are recorded at their estimated fair value, as described in note 2. b)Exchange Traded Funds – The Funds may invest in Exchange Traded Funds (“ETFs”). ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees, and marketing expenses, and ETF shareholders, such as a Fund, pay their proportionate share of these expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in ETFs. By investing in a Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which a Fund invests in addition to a Fund's direct fees and expenses. c)Federal Income Taxes – The Funds intend to qualify as a regulated investment companies under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). It is the policy of the Funds to comply with the requirements of the Code applicable to regulated investment companies and to distribute substantially all oftheir net investment company taxable income and net capital gains. Therefore, no provisions for federal income taxes is required. As of and during the period since inception from January 30, 2014 through June 30, 2014, the Funds did not have a liability for any unrecognized tax expenses. The Funds recognize interest and penalties, if any, related to unrecognized tax liability as income tax expense in the statements of operations. During the period since inception from January 30, 2014 through June 30, 2014, the Funds did not incur any interest or penalties. The Funds identifies its major tax jurisdictions as U.S. Federal and Delaware state. d)Distributions to Shareholders–Dividends from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gain distributions, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. GAAP requires that permanent financial reporting differences relating to shareholder distributions be reclassified to paid-in capital or net realized gains. There were no reclassifications made during the period since inception from January 30, 2014 through June 30, 2014. e)Use of Estimates–The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. f)Other–Investment and shareholder transactions are recorded on trade date. The Funds determine the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds. Dividend income is recognized on the ex-dividend date or as soon as information is available to the Funds and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Funds understanding of the applicable country’s tax rules and rates. 18 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) g)Investments in Small-Cap Companies and Micro Cap Companies – A Fund may invest a significant portion of its assets in securities of companies with small market capitalizations or micro market capitalizations.Certain small-cap companies and micro-cap companies may offer greater potential for capital appreciation than larger companies.However, investors should note that this potential for greater capital appreciation is accompanied by a substantial risk of loss and that, by their very nature, investments in small-cap companies and micro-cap companies tend to be very volatile and speculative.Small-cap companies and micro-cap companies may have a small share of the market for their products or services, their businesses may be limited to regional markets, or they may provide goods and services for a limited market.For example, they may be developing or marketing new products or services for markets that are not yet established or may never become established.In addition, small-cap companies and micro-cap companies may have or will develop only a regional market for products or services and thus be affected by local or regional market conditions.In addition, small-cap companies and micro-cap companies may lack depth of management or they may be unable to generate funds necessary for growth or potential development, either internally or through external financing on favorable terms.Such companies may also be insignificant in their industries and be subject to or become subject to intense competition from larger companies.Due to these and other factors, a Fund’s investments in small-cap companies and micro-cap companies may suffer significant losses.Further, there is typically a smaller market for the securities of a small-cap company or micro-cap company than for securities of a large company.Therefore, investments in small-cap companies and micro-cap companies may be less liquid and subject to significant price declines that result in losses for a Fund. h)Redemption fees - Shareholders that redeem shares within 90 days of purchase will be assessed a redemption fee of 2.00% of the amount redeemed. The redemption fee is paid directly to and retained by the Funds, and is designed to deter excessive short-term trading and to offset brokerage commissions, market impact and other costs that may be associated with short-term money movement in and out of the Funds. No redemption fees were paid to the Funds during the period since inception of January 30, 2014 through June 30, 2014. 2. SECURITIES VALUATIONS Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three Levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. 19 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 2. SECURITIES VALUATIONS (continued) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in Level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in Level 2. Money market funds – Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. The following table summarizes the inputs used to value the Fund’s assets and liabilities measured at fair value as of June 30, 2014: Categories (a) Level 1 Level 2 Level 3 Total Micro Cap Value Fund: Common Stocks (b) $ - - $ Money Market Funds - - Total Investments in Securities - - Small Cap Value Fund: Common Stocks (b) - - Money Market Funds - - Total Investments in Securities - - (a) As of and during the period since inception from January 30, 2014 through June 30, 2014, the Funds held no securities that were considered to be “Level 3” securities (those valued using significant unobservable inputs). Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. (b) All common stock held in the Funds are Level 1 securities. For a detailed break-out of common stock by industry, please refer to the Schedules of Investments. The Fund recognizes transfers, if any, between fair value hierarchy Levels at the reporting period end.There were no transfers between Levels as of June 30, 2014, from the valuation input Levels used on January 30, 2014 (inception date). During the period since inception from January 30, 2014 through June 30, 2014, no securities were fair valued. 20 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 4. CAPITAL SHARE TRANSACTIONS Transactions in shares of capital stock for the Funds for the period since inception from January 30, 2014 through June 30, 2014 were as follows: MicroCap Value Fund: Sold Redeemed Reinvested Net Increase Institutional Class Shares Shares ) - Value $ $ ) - $ Small Cap Value Fund: Sold Redeemed Reinvested Net Increase Institutional Class Shares Shares ) - Value $ $ ) - $ 5. INVESTMENT TRANSACTIONS For the period since inception from January 30, 2014 through June 30, 2014, aggregate purchases and sales of investment securities (excluding short-term investments) were as follows: Fund Purchases Sales Micro Cap Value Fund $ $ Small Cap Value Fund There were no government securities purchased or sold during the period. 6. ADVISORY FEES AND OTHER RELATED PARTY TRANSACTIONS The Funds have entered into an Investment Advisory Agreement (the “Advisory Agreement”) with the Adviser.Pursuant to the Advisory Agreement, the Adviser manages the operations of the Funds and manages the Funds investments in accordance with the stated policies of the Funds. As compensation for the investment advisory services provided to the Funds, Adviser will receive a monthly management fee equal to an annual rate of each Funds net assets for Class I shares as follows: Fund Management Fee Rate Accrued Micro Cap Value Fund: % $ Small Cap Value Fund % The Adviser and the Funds have entered into an Expense Limitation Agreement (“Expense Agreements”) under which the Adviser has agreed to waive or reduce its fees and to assume other expenses of each Fund, if necessary, in an amount that limits annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, acquired fund fees and expenses, shareholder servicing fees, extraordinary expenses, dividend and interest expenses in connection with securities sold short and payments, if any, under the Rule 12b-1 Plan) to not more than the following average daily net assets of each of the Funds through December 31, 2014: Fund Expense Limitation Management Fees Waived Expenses Reimbursed Micro Cap Value Fund: % $ $ Small Cap Value Fund % 21 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 6. ADVISORY FEES AND OTHER RELATED PARTY TRANSACTIONS (continued) If, at any time, the annualized expenses of Funds were less than the annualized expense ratios, the Trust, on behalf of Funds, would reimburse the Adviser for any fees previously waived and/or expenses previously assumed; provided, however, that repayment would be payable only to the extent that it (a) can be made during the three (3) years following the time at which the adviser waived fees or assumed expenses for the Funds, and (b) can be repaid without causing the expenses of Funds to exceed the annualized expense ratios. At June 30, 2014, the cumulative unreimbursed amount paid and/or waived by the Adviser on behalf of the Funds that may be recouped no later than the dates stated below: Fund December 31, 2017 Totals Micro Cap Value Fund: $ $ Small Cap Value Fund The Funds have entered into an Investment Company Services Agreement (“Services Agreement”) with Matrix 360 Administration, LLC (“M3Sixty”). Under the Services Agreement, M3Sixty is responsible for a wide variety of functions, including but not limited to: (a) Fund accounting services; (b) financial statement preparation; (c) valuation of the Fund's portfolio securities; (d) pricing the Fund's shares; (e) assistance in preparing tax returns; (f) preparation and filing of required regulatory reports; (g) communications with shareholders; (h) coordination of Board and shareholder meetings; (i) monitoring the Fund's legal compliance; (j) maintaining shareholder account records. For the period from inception of January 30 2014 through June 30, 2014, the Funds accrued servicing fees as follows: Fund Service Fees Micro Cap Value Fund: $ Small Cap Value Fund Certain officers of the Funds are also employees of M3Sixty. The Funds have entered into a Distribution Agreement with Matrix Capital Group, Inc. (the “Distributor”). Pursuant to the Distribution Agreement, the Distributor will provide distribution services to the Funds. The Distributor serves as underwriter/distributor of the Funds. The Distributor is not affiliated with the Adviser.The Distributor is an affiliate of M3Sixty. 22 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT NOTES TO THE FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 7. TAX MATTERS For U.S. Federal income tax purposes, the cost of securities owned, gross appreciation, gross depreciation, and net unrealized appreciation/(depreciation) of investments at June 30, 2014 were as follows: Fund Tax Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Micro Cap Value Fund: $ $ $ ) $ Small Cap Value Fund ) The difference between book basis unrealized appreciation and tax-basis unrealized appreciation for the Funds is attributable primarily to the tax deferral of losses on wash sales. The Funds’ tax basis distributable earnings are determined only at the end of each fiscal year and will be provided at the end of the current fiscal year ending December 31, 2014. Under the Regulated Investment Company Modernization Act of 2010 (the Act), net capital losses recognized after December 31, 2010, may be carried forward indefinitely, and their character is retained as short-term and/or long-term.As of June 30, 2014, the Funds had no capital loss carryforwards for federal income tax purposes. There were no distributions paid by the Funds during the period since inception from January 30, 2014 through June 30, 2014. 8. BENEFICIAL OWNERSHIP The beneficial ownership, either directly or indirectly, of more than 25% of the voting securities of a fund creates a presumption of control of the fund, under Section 2(a)(9) of the Investment Company Act of 1940. As of June 30, 2014, Reliance Trust Co. held 75% and 84% of the Micro Cap Value Fund’s Institutional Class Shares and Small Cap Value Fund’s Institutional Class Shares outstanding, respectively. 9. COMMITMENTS AND CONTINGENCIES In the normal course of business, the Trust may enter into contracts that may contain a variety of representations and warranties and provide general indemnifications. The Trust’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, management considers the risk of loss from such claims to be remote. SUBSEQUENT EVENTS In accordance with GAAP, management has evaluated the impact of all subsequent events on the Fund through the date the financial statements were issued, and has determined that there were no other subsequent events requiring recognition or disclosure in the financial statements. RECENT ACCOUNTING PRONOUNCEMENTS In June 2013, the FASB issued ASU 2013-08, Financial Services Investment Companies, which updates the scope, measurement, and disclosure requirements for U.S. GAAP including identifying characteristics of an investment company, measurement of ownership in other investment companies and requires additional disclosures regarding investment company status and following guidance in Topic 946 of the FASB Accounting Standards Codification (“FASC”). The ASU is effective for interim and annual reporting periods that begin after December 15, 2013. Management is currently evaluating the impact that these pronouncements may have on the Fund’s financial statements. 23 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT ADDITIONAL INFORMATION June 30, 2014 (Unaudited) The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov. The Funds’ Forms N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Commission’s Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling 1-877-244-6235; and on the Commission’s website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30th is available without charge, upon request, by calling 1-877-244-6235; and on the Commission’s website at http://www.sec.gov. Shareholder Tax Information - The Funds are required to advise you within 60 days of the Funds’ fiscal year end regarding the federal tax status of distributions received by shareholders during the fiscal year.The Funds did not pay any distributions during the period since inception from January 30, 2014 through June 30, 2014. Tax information is reported from the Funds’ fiscal year and not calendar year, therefore, shareholders should refer to their Form 1099-DIV or other tax information which will be mailed in 2015 to determine the calendar year amounts to be included on their 2014 tax returns. Shareholders should consult their own tax advisors. TRUSTEES AND OFFICERS INFORMATION (Unaudited) Remuneration Paid to Trustees and Officers -Officers of the Trust and Trustees who are “interested persons” of the Trust or the Adviser will receive no salary or fees from the Trust.Officers of the Trust and interested Trustees do receive compensation directly from certain service providers to the Trust. Each Trustee who is not an “interested person” receives a fee of $1,000 each year plus $125 per Board or committee meeting attended in person and $100 per meeting attended by telephone.The Trust reimburses each Trustee and officer for his or her travel and other expenses relating to attendance at such meetings. Name of Trustee1 Aggregate Compensation From Each Foundry Fund2 Pension or Retirement Benefits Accrued As Part of Portfolio Expenses Estimated Annual Benefits Upon Retirement Total Compensation From the Foundry Funds Paid to Trustees2 Independent Trustees Art Falk None None Thomas Krausz None None Tom M. Wirtshafter None None Interested Trustees Randall K. Linscott None None None None 1 Each of the Trustees serves as a Trustee to each Series of the Trust.The Trust currently offers thirteen (13) series of shares. 2 Figures are for the period since inception from January 30, 2014 through June 30, 2014. 24 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT Information About Your Fund’s Expenses - (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as the sales charge (load) imposed on certain subscriptions and the contingent deferred sales charge (“CDSC”) imposed on certain short-term redemptions; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees; and other Fund expenses. The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first section of the table provides information about actual account values and actual expenses (relating to the example $1,000 investment made at the beginning of the period). You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The second section of the table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), CDSC fees, or exchange fees. Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the period since inception from 01/30/14 through 06/30/14 Micro Cap Value Fund: Beginning Account Value (01/30/2014) Annualized Expense Ratio for the Period Ending Account Value (06/30/2014) Expenses Paid During Period Actual Fund Return (in parentheses) Institutional Class Shares (+4.40%) $ 1.75% $ $ (a) Hypothetical 5% Fund Return Institutional Class Shares $ 1.75% $ $ (b) Small Cap ValueFund: Actual Fund Return (in parentheses) Institutional Class Shares (+6.00%) $ 1.50% $ $ (a) Hypothetical 5% Fund Return Institutional Class Shares $ 1.50% $ $ (b) (a) Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 151/365 to reflect for the period since inception from January 30, 2014 through June 30, 2014. (b) Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-877-244-6235. Please read it carefully before you invest or send money. 25 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT Information About Your Fund’s Expenses - (Unaudited)(continued) Total Fund operating expense ratios as stated in the current Fund prospectus dated January 29, 2014 for the Funds were as follows: Foundry Micro Cap Value Fund Institutional Class Shares 1.62% Foundry Small Cap Value Fund Institutional Class Shares 1.42% Foundry Partners, LLC (the “Adviser”) has entered into an Expense Limitation Agreement with the Funds under which it has agreed to waive or reduce its fees and to assume other expenses of the Fund, if necessary, in an amount that limits the Fund’s annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, acquired funds fees and expenses, extraordinary expenses, dividend and interest expenses related to short investments) to not more than 1.75% and 1.50%, of the Foundry Micro Cap Value Fund and the Foundry Small Cap Value Fund, respectively, through at least December 31, 2014. Subject to approval by the Fund’s Board, any waiver under the Expense Limitation Agreement is subject to repayment by the Fund within the three fiscal years following the year in which such waiver occurred, if the Fund is able to make the payment without exceeding the expense limitation.The current contractual agreement cannot be terminated prior to at least one year after the effective date without the Board of Trustees’ approval.Total Gross Operating Expenses (Annualized) during the period from January 30, 2014, the day of initial expense accruals, through June 30, 2014 were 16.92% and 13.42% for the Foundry Micro Cap Value Fund Institutional Class shares and the Foundry Small Cap Value Institutional Class shares, respectively.Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Note 6) sections of this report for expense related disclosures during the period since inception from January 30, 2014 through June 30, 2014. 26 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT BOARD APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT BY AND BETWEEN THE TRUST AND FOUNDRY PARTNERS, LLC On December 12, 2013, the Board of Trustees (the “Board” or the “Trustees”) of the 360 Funds (the “Trust”), comprised entirely of Trustees who are not “interested persons” of the Trust, as that term is defined by Section 2(a)(19) of the Investment Company Act of 1940 (the “Independent Trustees”), met in person to review and discuss the initial approval of the Investment Advisory Agreement (the “Agreement”) between the Trust and Foundry Partners, LLC (the “Adviser”) with respect to the Foundry Small Cap Value Fund and Foundry Micro Cap Value Fund (each, a “Fund” and collectively, the “Funds”), each a series fund within the Trust. With the assistance and advice of independent counsel, the Trustees had requested and received information prior to the meeting that they deemed relevant or necessary to consider in the approval process. In addition, they received a memorandum from independent counsel discussing, among other things, the fiduciary duties and responsibilities of the Board in reviewing and considering approval. The Trustees reviewed and discussed the foregoing information during a private session with their counsel and during the Board meeting. Counsel also reviewed with the Trustees the types of information and factors that they should and should not take into consideration in making their decision about approval. Throughout the process the Trustees had the opportunity to ask questions, and answers to their questions were considered along with the other materials provided. In assessing various factors in regard to approval, the Board took into consideration information prepared for the approval meeting, such as: (i) reports regarding the services and support to be provided to the Funds and their shareholders by the Adviser; (ii) presentations by the Funds’ portfolio manager addressing the Adviser’s investment philosophy, investment strategy and operations; (iii) compliance reports and background concerning the Funds and the Adviser; (iv) proposed disclosure information to be contained in the registration statement of the Trust and the Form ADV of the Adviser; (v) information on relevant developments in the mutual fund industry and how the Funds and the Adviser proposed to respond to them; (vi) financial information about the Adviser; (vii) a description of the personnel at the Adviser involved with the Funds, their background, professional skills and accomplishments; (viii) information on investment advice, performance, summaries of proposed fund expenses, compliance program, current legal matters, and other general information about the Adviser; (ix) comparative expense and performance information for other mutual funds that are similar to the Funds; (x) where available, information about performance and fees relative to other accounts managed by the Adviser that might be considered comparable to the Funds in terms of investment style; and (xi) any soft-dollar or other “fall-out” or similar benefits to be realized by the Adviser from its relationship with the Funds. The Board did not identify any particular factor or information that was most relevant to its consideration to approve the Investment Advisory Agreement and each Trustee may have afforded different weight to the various factors considered. The Nature, Extent, and Quality of the Services Provided by the Adviser. The Trustees considered various aspects of the nature, extent and quality of the services to be provided by the Adviser to the Funds. They considered the following, without limitation: the quality of the investment advisory services (including research and recommendations with respect to portfolio securities), to be provided; the background, experience and professional ability and skill of the portfolio management personnel assigned to the Funds, noting the commitment to hire and retain qualified personnel to work on behalf of the Funds and their shareholders; the processes used for formulating investment recommendations and assuring compliance with each Fund’s investment objectives and limitations, as well as for assuring compliance with regulatory requirements, specifically noting that the Adviser had not reported any material compliance matter over the last year; the manner in which the Adviser seeks to satisfy their obligation to assure “best execution” in connection with securities transactions placed for the Funds, noting the Adviser’s policies and procedures on trading and brokerage, as well as expected average brokerage commissions paid; the investment strategies and sources of information upon which the Adviser expects to rely in making investment decisions for the Funds; where applicable, the fees charged to and the performance of other accounts managed by the Adviser similar to the Funds; the oversight of the Funds’ portfolio by the Adviser; the Adviser’s succession plans and business continuity plans; and the coordination of services for the Funds among the service providers, Trust management and the Trustees. After reviewing and considering the foregoing information and further information in the materials provided by the Adviser (including its Form ADV), the Board concluded, in light of all the facts and circumstances, that the expected nature, extent and quality of the services to be provided by the Adviser were satisfactory and adequate for the Funds. 27 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT The Costs of the Services to be provided and Profits Expected to be realized by the Adviser from its Relationships with the Funds. In considering these factors, the Trustees took into consideration the overall expenses of the Funds, including the nature and frequency of advisory fee payments, the expected asset levels of the Funds and the gross and net expenses of the Funds as compared to gross and net expenses of a group of funds that may be considered similar, noting that the expenses of each of the Funds was within the range of expenses incurred by the other funds in its group. The Trustees also took into consideration the information provided about the financial condition and profitability of the Adviser and the level of commitment to the Funds by the principals of the Adviser to their roles for the Funds. The Trustees also considered the fees charged by the Adviser to comparable accounts – such as institutional accounts they manage in a similar style and noted that, typically, the fees charged to the Funds were similar to fees charged to other accounts managed by the Adviser. The Trustees used this information as a potential gauge for what fees might be considered reasonable for similar investment services, although they also considered that accounts identified as similar for this purpose may also have material differences that impact their overall comparability, such as differences in the range of the investor base served by the account; the average account size; the customization of fees, services and reporting available; the daily liquidity, redemptions and turnover that might occur in a mutual fund that might not be the case in other accounts; the regulatory requirements applicable to a fund that do not apply to many non-fund accounts; and the Board oversight applicable to funds that does not apply to most other types of accounts; to name a few. The Trustees took into consideration these potential differences when assessing both performance and fee information with respect to comparable accounts. After further consideration of these elements, the Board concluded, in light of all the facts and circumstances, that the costs of the services provided to the Funds and the profits expected to be realized by the Adviser from its relationship with the Funds were satisfactory. Other Benefits Derived by the Adviser from its Relationships with the Funds and Conflicts of Interest. The Trustees also considered other benefits that the Adviser could derive from their relationship with the Funds (sometimes referred to as “fall-out” benefits) and conflicts of interest. In particular, the Trustees considered that the Adviser may use “soft dollars,” or Fund commissions, to obtain research, and noted in addition to the amount of soft dollars reported that (i) Adviser reports it would select broker-dealers on the basis of best execution, even though some of the broker-dealers it selects also provide research, (ii) the Adviser reports it would only use “soft dollars” within the Section 28(e) safe harbor, which requires the Adviser to determine that the commissions paid were reasonable in relation to the value of the research received, and (iii) the Adviser would use the research received to implement its investment strategy generally, which benefits the Fund as well as the Adviser’s other accounts. After reviewing and considering the foregoing information and other information they deemed relevant with regard to these matters, the Board concluded, in light of all the facts and circumstances, that the other benefits derived by the Adviser from its relationships with the Funds were satisfactory. Economies of Scale. The Trustees also considered the extent to which economies of scale would be realized if the Funds grow and whether the advisory fee levels reflect those economies of scale for the benefit of the Funds’ shareholders. In this regard, the Trustees considered the breakpoints in effect on the advisory fee schedule for the Funds at various asset levels, which are aimed at sharing with shareholders any economies of scale that are realized from Fund growth. After considering these factors, the Board concluded, in light of all the facts and circumstances, that the fee levels and breakpoints were satisfactory and adequate to reflect economies of scale for the benefit of the Funds’ shareholders if the Funds grow. 28 Foundry Partners, LLC Funds SEMI-ANNUAL REPORT Based on all of the information presented to the Board and its consideration of relevant factors, the Board, in the exercise of its reasonable business judgment, approved the Investment Advisory Agreement for the initial term, and determined that the compensation payable under each of the agreements was fair, reasonable and within a range of what could have been negotiated at arm’s-length in light of all the surrounding circumstances, including the services to be rendered and such other matters as the Board considered to be relevant. 29 360 FUNDS 4520 Main Street Suite 1425 Kansas City, MO 64111 INVESTMENT ADVISER Foundry Partners, LLC 510 First Avenue North, Suite 409 Minneapolis, MN 55403 ADMINISTRATOR & TRANSFER AGENT Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111 DISTRIBUTOR Matrix Capital Group, Inc. 242 East 72nd Street New York, NY 10021 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Cohen Fund Audit Services, Ltd. 1350 Euclid Ave., Suite 800 Cleveland, OH 44115 LEGAL COUNSEL Graydon Head & Ritchey LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH 45202 CUSTODIAN BANK U.S. Bank, N.A 425 Walnut Street Cincinnati, OH 45202 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. SCHEDULE OF INVESTMENT Included in semi-annual report to shareholders filed under item 1 of this form. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable Fund is an open-end management investment company ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not applicable Fund is an open-end management investment company ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable Fund is an open-end management investment company ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable at this time. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act, are effective, as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are filed herewith. Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds /s/ Randy Linscott By Randy Linscott President, Date:September 5, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ Randy Linscott By Randy Linscott President Date:September 5, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ Larry E. Beaver, Jr. By Larry E. Beaver, Jr. Treasurer Date:September 5, 2014
